United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2445
                                    ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Nebraska
Isabel Ortiz-Lopez, also known as      *
Padrino,                               *     [UNPUBLISHED]
                                       *
             Appellant.                *
                                  ___________

                            Submitted: May 30, 2001

                                Filed: June 4, 2001
                                    ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       Isabel Ortiz-Lopez appeals from the final judgment entered in the District Court1
for the District of Nebraska after he pleaded guilty to possessing methamphetamine
with intent to distribute, in violation of 18 U.S.C. § 2 and 21 U.S.C. § 841(a)(1), and
did not contest a forfeiture count. The district court sentenced Ortiz-Lopez to seventy


      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
months imprisonment and four years supervised release. Counsel has moved to
withdraw under Anders v. California, 386 U.S. 738 (1967), and has filed a brief arguing
that the district court erred in denying Ortiz-Lopez’s motion for a downward departure.
For the reasons discussed below, we affirm the judgment of the district court.

       During the sentencing hearing the district court explicitly recognized its authority
to depart downward under U.S.S.G. §§ 5H1.6, p.s., and 5K2.0, p.s., the Guidelines
specified in Ortiz-Lopez’s motion; however, based on the undisputed information
contained in the presentence report, the court refused to depart. Thus, the matter is
unreviewable on appeal. See United States v. Orozco-Rodriguez, 220 F.3d 940, 942
(8th Cir. 2000).

      We have reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), and have found no nonfrivolous issues. Accordingly, we grant
counsel’s motion to withdraw and affirm the judgment of the district court.

      A true copy.

             Attest:

                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-